Citation Nr: 0211995	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  97-03 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of distal right femur, currently evaluated as 30 
percent disabling, to include separate ratings for right hip 
and right knee involvement.

2.  Entitlement to extra-schedular rating of the residuals of 
fracture of the distal right femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The appellant had active service from October 1961 to January 
1965.

This appeal is from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
regional office (RO) that denied an increased rating for 
residuals of a right femur fracture.

The Board remanded this case in December 1998 and November 
2000 for additional development and adjudication.  The case 
now returns to the Board.


FINDINGS OF FACT

1.  Separate and distinct disabilities of the right hip and 
of the right knee are residuals of a service-connected 
fracture of the distal right femur.

2.  Right knee disability is ratable for limitation of 
motion, but not separately ratable for subluxation or lateral 
instability, which are not demonstrated.

3.  Extension of the right knee is limited to 24 degrees with 
further limitation of motion and function likely during 
flare-ups.

4.  Flexion of the right knee is limited to 108 degrees 
without further significant impairment during flare-ups.

5.  Flexion of the right hip is limited to 34 degrees with 
further limitation of motion and function likely during 
flare-ups.

6.  Neither right hip nor right knee residuals of a fracture 
of the distal right femur presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the rating schedule.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent rating for right 
knee residuals of a fracture of the distal right femur are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5261 (2000).

2.  The schedular criteria for a 20 percent rating for right 
hip residuals of a fracture of the distal right femur are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5252 (2000).

3.  The regulatory criteria for submission to the 
Undersecretary for Benefits or to Director, Compensation and 
Pension Service for extra-schedular rating of right knee or 
right hip residuals of a fracture of the distal right femur 
are not met.  38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  This claim required no forms.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A VA letter 
to the veteran of May 1996 notified the veteran of the 
evidence necessary to substantiate its claim.  The RO 
enclosed forms to authorize custodians of medical information 
to release records to VA.  The letter did not state 
explicitly that VA would obtain that evidence.  It was 
implicit in the inclusion of the forms and the advice that 
the veteran might expedite VA's receipt of medical evidence 
if he personally requested the custodian of any records to 
release them that VA would attempt to obtain evidence.  The 
letter also informed him of his ultimate responsibility to 
submit evidence to substantiate his claim and of the time 
limit.  The letter also informed the veteran that the RO 
would obtain VA medical records upon the veteran's report of 
where and when he was treated.  It did not state or imply the 
veteran had any duty to produce VA records.  In sum, the May 
1996 letter discharged the substance of VA's duties 
subsequently enacted in the VCAA and promulgated in the 
implementing regulation.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The veteran only informed the RO of VA treatment.  He has 
never reported any other treatment or other source of 
evidence.  The RO has obtained records of the VA treatment of 
which the veteran informed the RO.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  VA discharged this duty with 
medical examinations of March 2000 and January 2001.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(e)).  This 
regulation does not apply to this case.

The Board sees no areas in which further development may be 
fruitful.  The RO substantially met the requirements of the 
VCAA, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

II.  Increased and Separate Ratings

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2001).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service medical records reveal that the veteran sustained a 
compound comminuted fracture of the distal right femur in 
service in November 1963.  Initially, there was nonunion of 
the fracture site.  After surgical bone grafting with a left 
iliac crest donor in February 1964, the fracture healed.  The 
progress of reunion of the bone was documented by a series of 
x-ray studies and union was documented as complete in May 
1964.  Residuals of the fracture and treatment included 
muscle contracture of the right knee joint.

In May 1965, VA awarded service connection for residuals of 
fracture, distal right femur, with limitation of motion of 
the right knee, rated as limitation of extension of the knee.

In December 1977, the RO amended the rating nomenclature to 
residuals of fracture of distal right femur, and rated the 
condition as malunion of the femur with marked knee or hip 
disability.  An April 1985 VA clinic note indicated the 
veteran complained of chronic low back and knee pain and that 
he had responded well to bracing.  A May 1985 VA examination 
report noted right knee pain since the initial femur injury 
and recent onset of pain in the left knee, lower back and 
hips for which the veteran had been using a back brace.  The 
examiner also reported the veteran had worn a hinged knee 
brace in the past and currently used a cane to walk.  A May 
1985 x-ray study confirmed an old healed comminuted mid-shaft 
femoral fracture with malalignment on healing.

In March 1996, the veteran filed the informal claim for 
increased rating giving rise to the instant appeal.  He 
responded to a May 1996 request from the RO for authorization 
for VA to obtain recent treatment records related to his 
claim.  He responded by submitted authorization for the RO to 
obtain VA treatment records, indicating only treatment for 
prostate cancer.

The veteran reported in his January 1997 substantive appeal 
that he had been wearing a leg brace for six years, that he 
cannot walk or stand for long, and that he could no longer 
work because of pain.  

VA outpatient records from April 1992 to February 1999 show 
no treatment specifically related to the right leg.  
Virtually all of the records relate to treatment for prostate 
cancer.  In April 1992, while seeking treatment for left hip 
complaints, it was noted he was followed by VA for rheumatoid 
arthritis and that he had a right total knee arthroplasty in 
1963 with most of his current complaints related to increased 
arthritic pain.  Examination showed residuals of right total 
knee arthroplasty with quadriceps atrophy.  A July 1995 prior 
medical history noted that a fracture of the right femur had 
required a bone graft with bone donation from the left hip 
and no other history of hospital admission.

On VA orthopedic examination in May 2000, the examiner noted 
review of the veteran's VA claims file.  The examiner noted 
the service medical history of the incurrence, treatment, and 
subsequent course of recovery from the right femur fracture 
sustained in service.

The veteran's current complaints included pain, weakness, 
stiffness, swelling, instability, giving way, fatigability, 
and lack of endurance.  He denied heat, redness or locking of 
the knee.  The examiner noted a regimen of occasional pain 
medication and topical analgesic ointment.  The veteran 
reported periods of flare-up with certain weather conditions, 
"20 percent."  The examiner noted the veteran's use of a 
brace and a cane.  The veteran reported being unemployed for 
18 years because of his femur.  Examination of the right knee 
revealed objective evidence of painful motion.  There was no 
edema or effusion.  There was instability (direction 
unreported), weakness, tenderness, no redness or heat.  
Movement was abnormal and guarded.  The veteran walked well 
without a limp, but he had a cane.  The range of motion was 
flexion to 108 degrees and extension to 24 degrees.  
Examination of the right hip revealed 34 degrees of flexion, 
16 degrees of extension, 15 degrees of adduction, 21 degrees 
of abduction, and 31 degrees of external rotation and 18 
degrees of internal rotation.  The diagnosis was post-
fracture degenerative joint disease of the right hips and 
right knee with loss of function due to pain; confirmed by x-
ray.

The examiner commented that the knee was the primary joint 
affected by the fracture, with the hip also involved.  The 
examiner noted that function of both joints was not much 
limited by pain on current examination, but that flare-ups 
would increase pain and reduce function of both the right 
knee and the right hip.  The reported that repeated movement 
and changes in the weather were among the factors that 
precipitated flare-ups and aggravating pain.

On VA examination in January 2001, the examiner clarified 
several of the March 2000 findings and the measurements of 
range of motion differed.  Specifically, the weather-related 
flare-ups were noted as associated with cold weather, and 
producing a 10 percent additional functional impairment.  The 
examiner noted that the veteran used both knee and back 
braces and a cane, but he had no braces at the examination.  
The knee had no subluxation, and instability was anterior-
posterior in direction.  The examiner reported that lateral 
instability was fair, but clarified this vague report with 
the unambiguous finding that the veteran did not have lateral 
instability.  The veteran walked with a very unusual gait and 
instability of the right knee; he used a cane; he did not use 
a brace.  Findings of pain, tenderness, endurance, and the 
like were as in March 2000.  Range of right knee motion on 
examination was flexion to 134 degrees and extension to eight 
degrees.  The diagnosis was post-fracture degenerative joint 
disease of the right knee and right femur from remote 
fracture of the right femur, with loss of function due to 
pain.

In response to specific questions, the examiner reported that 
the veteran does not have nonunion of the right femur 
fracture.  The fracture did have a malunion.  The fracture 
did involve the shaft or anatomical neck of the right femur.  
The femur did not have a false joint.  There was no loose 
motion of the fracture.  The right knee did not display 
lateral instability.  Instability was anterior-posterior.  
The examiner could not report whether the brace was necessary 
to permit weight bearing on an ununited fracture, as the 
fracture was not ununited, and the veteran did not have a 
brace at the examination.

The veteran's residual of a fracture of the right femur was 
initially rated for limitation of extension of the right 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  
Since December 1977 it has been rated as a impairment of the 
femur, malunion of, with marked hip or knee disability.  See 
38 C.F.R. § 5255 (2001).  The veteran does not have nonunion 
or false joint as a residual of the fracture, and no higher 
rating is available for impairment of the femur.

The veteran seeks separate ratings of residuals of his 
fracture of the right femur, which, he argues, are separate 
disabilities.  Specifically, he seeks separate ratings for 
the right hip and the right knee, and for the right knee to 
be rated for two different disabilities, limitation of motion 
and instability.

As a generally applicable matter in this case regarding the 
projected amounts of increase in impairment in disability 
during flare-ups, the examiner did not distinguish between 
amounts of additional impairment of the right hip and of the 
right knee.  The Board will take the liberal interpretation 
of assuming the reported estimates apply to both the right 
knee and the right hip.  The Board interprets the estimates 
as percentages of change in functional range of motion during 
flare-ups, not an opinion of the warranted percentage change 
in disability rating.  This interpretation is consistent with 
the examiner's expertise, which is in changes in orthopedic 
presentation, not in application of the VA disability 
schedule, in which the examiner has no expertise.  See 
Espiritu v. Derwinski, 2 Vet App. 492 (1992) (testimony on 
matters requiring special education or expertise is not 
cognizable as evidence when made by persons lacking the 
necessary expertise).  That is, the Board assumes that the 
examiner intended to comment within his or her expertise.

The right knee is not separately ratable for instability, 
because the veteran does not have the type of instability 
deemed ratable under the VA rating schedule.  The rating 
schedule provides for compensation for "other impairments of 
the knee" comprising recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 5257 (2001).  Although 
regulation provides for rating unlisted conditions by analogy 
to closely related conditions, see 38 C.F.R. § 4.20 (2001), 
the Board does not find that anterior-posterior instability 
should be rated by analogy to lateral instability.  The 
diagnostic code does not list the rating criteria for other 
impairment of the knee as exemplars of a type of disability, 
rather it unambiguously states two criteria for rating under 
that code.  The January 2001 examination report ultimately 
stated unambiguously that the veteran does not have 
subluxation of the right knee and he does not have lateral 
instability.  Consequently, the Board will not rate the 
veteran's anterior-posterior instability as a separate 
disability.

The Board will consider whether the veteran has right hip and 
right knee disabilities that can be rated separately to the 
veteran's advantage.

"The evaluation of the same disability under various 
diagnoses is to be avoided.  [T]he evaluation of the same 
manifestation under different diagnoses [is] to be avoided."  
38 C.F.R. § 4.14 (2001).  Such duplicate rating is called 
"pyramiding" in VA parlance.  The test for separate rating 
of disabilities without pyramiding is that "none of the 
symptomatology for any one of these . . . conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  6 Vet. App. 259, 262 (1994) 
(emphasis in original).

The common etiology of the veteran's right hip and right knee 
conditions, a bone fracture, does not disqualify them from 
separate rating, as the common etiology of Mr. Esteban's 
disabilities, a face injury, did not disqualify him from 
separate ratings.  The veteran's right hip and right knee 
each have functional impairments from post-traumatic 
degenerative joint disease.  None of the symptoms are 
duplicative or overlapping.  The functional impairments 
affect different joints with resulting distinct disabilities.

The right hip has limitation of flexion to 34 degrees.  The 
Board interprets the report of hip limitation to be 
limitation of the thigh under the rating schedule.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2001).  The rating 
criteria provide for a 10 percent rating if flexion is 
limited to 45 degrees, and a 20 percent rating if flexion is 
limited to 30 degrees.  The rating is augmented if painful 
motion, excess fatigability, and other related factors result 
in diminished function with use, see 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2001).  Those factors apply if symptoms are exacerbated 
and functional impairment increases during flare-ups of a 
condition rated for limitation of motion.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In consideration of pain and related 
factors during flare-ups, the disability picture of the 34-
degree of flexion more nearly approximates the criteria for a 
20 percent rating than for a 10 percent rating.  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59 (2001).

The right knee shows limitation of extension of a ratable 
degree.  Extension limited to five degrees is rated 
noncompensable; to 10 degrees is rated 10 percent; to 15 
degrees is rated 20 percent; to 20 degrees is rated 30 
percent; to 30 degrees is rated 40 percent; and to 45 degrees 
is rated 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2001).  The right knee has shown considerable variability on 
examinations 10 months apart.  The 24-degree limitation of 
motion reported in the March 2000 examination falls in the 
range between a 20 percent and a 30 percent compensation 
rating.  The eight-degree limitation of motion reported in 
the January 2001 examination falls in the range between a 
noncompensable and a 10 percent compensation rating.  The 
former examination estimated a 20 percent increase in 
functional impairment during flare-ups, the latter a 10 
percent increase in functional impairment during flare-ups.  
The Board interprets both examination reports as showing no 
flare-up in progress at the time of either examination.

Taking an aggregated view of the data including allowance for 
some imprecisely quantifiable further functional limitation 
due to pain and related factors during flare-ups, the Board 
will rate the right knee disability at the higher end of the 
range of motion defined by the two examinations.  Allowing 
for flare-ups, the disability picture resulting from the 
reported 24 degree limitation of extension more nearly 
approximates that of extension limited to 30 degrees than to 
20, the nearer arithmetic approximation of 20 degrees 
notwithstanding.  Consequently, the right knee is ratable as 
40 percent disabling.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5261 (2001).

As regards the application of other diagnostic codes for 
either the right knee and right hip residuals of a fracture 
of the right femur, the separate rating as described above 
achieves a higher combined rating for the veteran than can be 
paid under the diagnostic code for impairment of the femur.  
See 38 C.F.R. § 4.25 (2001).  No other diagnostic codes 
applicable to the involved body parts are applicable to the 
disabilities at issue in this case.  See Schafrath, 1 Vet. 
App. 589 (in rating disabilities, VA must consider all 
potentially applicable regulations).

III.  Extra-schedular Rating

The veteran reported on March 2000 examination that he had 
been unemployed for 18 years because of his right femur.  The 
Board distinguishes between assertions of unemployability and 
entitlement to extra-schedular rating, because different 
criteria apply to each.  See Kellar v. Brown, 6 Vet App 157 
(1994); see also VAOPGCPREC 6-96  9.  The RO denied 
entitlement to total disability rating based on individual 
unemployability in July 2000.  The veteran did not appeal, 
and that matter is not now before the Board.

The veteran has asserted entitlement to extra-schedular 
rating for disabilities residual to his fractured femur.  The 
Board lacks jurisdiction to award such a rating in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board 
may, however find that referral to VA officials with the 
authority to award extra-schedular rating is not warranted, 
and the Board may do so without prejudice to the veteran 
despite the failure, as here, of the RO to explicitly 
consider the question, because the appellant has argued the 
merits of the question.  VAOPGCPREC 16-92; see also Bernard 
v. Brown, 4 Vet. App. 384, 389 (1993).

Regulation provides

* * *

(b) Exceptional cases-(1) Compensation.  
Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is: A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1) (2001).

The rating schedule provides for higher ratings for both the 
knee and the hip than the Board here finds warranted.  On 
that basis alone, there appears no ground for finding 
adequate compensation impracticable under the rating 
schedule.  The veteran has not submitted evidence of marked 
interference with employment, nor has he submitted evidence 
of frequent hospitalization due to residuals of his femur 
fracture.  The outpatient records available show that from 
1992 to 1999, residuals of the femur fracture were not 
sufficiently pressing a concern as to compel even regular 
medical treatment, let alone frequent hospitalization.  The 
Board interprets the requirement of frequent hospitalization 
to mean actual hospitalization.  It would be inconsistent to 
interpret the regulation as requiring actual hospitalization, 
but to permit hypothetical interference with employment.  The 
veteran is unemployed, and cannot have marked interference 
with employment such as render application of the rating 
schedule impracticable.  In sum, the veteran has not shown 
such unusual circumstances as to warrant referral for extra-
schedular rating.  38 C.F.R. § 3.321(b)(1) (2001).



ORDER

A schedular disability rating of 40 percent for residuals of 
a fracture of the distal right femur, manifested by 
limitation of extension of the right knee is granted, subject 
to the regulations governing payment of monetary benefits.

A schedular disability rating of 20 percent for residuals of 
a fracture of the distal right femur, manifested by 
limitation of flexion of the right hip (thigh) is granted, 
subject to the regulations governing payment of monetary 
benefits.

Extra-schedular rating for right knee or right hip residual 
of a fracture of the right femur is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

